DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Non-Final Office Action
Applicants response dated 06 January 2022 to the Non-Final Office Action dated 06 October 2021 is acknowledged.  
Amended claims, dated 06 January 2022 have been entered into the record.

Information Disclosure Statement
The IDS dated 06 January 2022 has been received, entered and considered, a copy is included herein.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  References teaching compounds with the same TYK2 inhibitory utility, or teaching compounds sharing common chemical features with those presently claimed, are listed.

Examiner’s Response
The prior art rejections set forth in the previous office action are overcome for the reasons stated in Applicant’s response.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to methods of inhibiting TYK2 or treating a TYK2 mediated disorder, disease, or condition comprising the use of a compound of formula I’.  

    PNG
    media_image1.png
    236
    279
    media_image1.png
    Greyscale

The prior art does not disclose, teach, suggest or otherwise provide any reasons that would lead one of ordinary skill in the art to use a compound with the required structural limitations in a method as claimed.  
The compound of formula I’ has a central scaffold comprising the relatively common purine (X = N) or imidazopyridine (X=CR3) heterocyclic moieties.  However, the substituents which are attached to the scaffold must meet the limiting definitions of the claims.  The R1 group cannot be hydrogen, non-deuterated alkyl, aryl or heteroaryl and the R2 group must be a non-hydrogen substituent.  The –L1-Cy1 group requires that a cyclic moiety be connected to the scaffold at the correct position.  
The closest prior art is represented by references teaching kinase inhibiting compounds which are related purine or imidazopyridine compounds.  For example the cited Griffin (US20040110775) reference teaches purine CDK inhibitors which require a group at the presently claimed R1 position which is outside scope.  See page 2, paragraph 19:

    PNG
    media_image2.png
    293
    295
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    139
    629
    media_image3.png
    Greyscale

There is no reason why one would use a group which significantly differs from these teachings in the disclosed methods and reasonably expect a similar result.  Further, the reference does not provide any reason to provide for a deutero-alkyl moiety (RD) as the present R1 position.
Compounds meeting the structural limitations of the claims are known, but the prior art does not teach their use in a method as presently claimed.  The closest such teaching is represented for example by Chae (J Med Chem 1995, 38, 359-365), compound 1a in table 1 and chart 1 on page 360:

    PNG
    media_image4.png
    333
    305
    media_image4.png
    Greyscale

This purine compound has relatively poor cellular activity in the in vitro testing reported in table 1 and there are numerous other compounds which are 30-100 fold more potent which differ substantially in structure.  The most potent examples (3d, 3e) are both monocyclic pyrimidines, not bicyclic purines.  The reference teaches that the compounds have functional activity since they interfere with DNA repair.  This activity is completely different than inhibition of the kinase TYK2.  Therefore, the reference does not provide a reason to use compound 1a in a method as presently claimed, nor reason to expect a successful result.
See also pages 1241-1245 of Norman (Expert Opinion on Therapeutic Patents, 2012, 22, 1233-1249, IDS, doi: 10.1517/13543776.2012.723693) which provides a comprehensive review of structure types known to inhibit TYK2.  These known inhibitors differ substantially in structure from those required by the present claims.
The claims are allowable for at least these reasons.

Conclusion
	Claims 12-31 (renumbered claims 1-20) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625